Citation Nr: 1616401	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-11 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder with confusion and altered temperament and anxiety disorder.

4.  Entitlement to service connection for memory loss.  

5.  Entitlement to service connection for traumatic brain injury.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to December 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2008, September 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. The December 2008 rating decision, in pertinent part, denied service connection for a low back disability and for bilateral pes planus. The September 2009 rating decision, in pertinent part, denied service connection for memory loss and for depressive disorder with confusion and altered temperament. The August 2010 rating decision denied service connection for traumatic brain injury (TBI), for headaches, and for hypertension, and confirmed and continued the prior denials of service connection for memory loss and for depressive disorder with confusion and altered temperament.

As the record shows psychiatric diagnoses in addition to depressive disorder, the claim for service connection for a psychiatric disability has been recharacterized to encompass any psychiatric disability shown, however labeled in the diagnosis, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2015 the Veteran's attorney submitted additional evidence to the Board with a waiver of consideration of evidence by the RO.  In December 2015 the Veteran's attorney submitted additional argument and a waiver of consideration of evidence by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record the Board finds that the Veteran essentially contends that the claimed posttraumatic headaches, acquired psychiatric disability and memory loss are residuals of the claimed TBI.  His service treatment records (STRs) show that he sustained head trauma in April 1975 (when he was beaten about his head and face, which resulted in lacerations of the mouth, loosen teeth, and lacerations of the left forehead).  He reported being "knocked out" and losing consciousness.  He was treated for his injuries and admitted to the clinic for a couple of days for observation.  The day after the assault, he complained of headaches; the diagnosis was post concussion headache.  On the December 1976 service separation examination, his head and face were evaluated as normal and neurologic and psychiatric evaluations were normal at that time.  On the July 2010 VA TBI examination, the examiner noted that the Veteran's his short term memory was altered and that he experienced mood swings, anxiety and depression.  The examiner found there was no evidence of a TBI.  Dr. I.K., the Veteran's former treating physician, stated (in statements dated in August 2010 and August 2015) the Veteran's mood and temper seemed to date back to his time in the military (Dr. I.K. referred to the 1975 assault in his statement).  Dr. I.K. opined that the Veteran's depressive disorder is as likely as not connected to his military service.  In addition, Dr. H.G. performed a psychological evaluation of the Veteran in September 2015 and opined that his unspecified depressive disorder more likely than not began in military service and has continued uninterrupted to the present.  The Board finds that a new TBI examination (to include psychiatric and headache examinations) is necessary to clarify whether the Veteran has TBI and its residuals.

The record reflects that the Veteran has received Social Security Administration (SSA) disability benefits since 2009.  A portion (2 of 7 pages) of a Social Security Administration (SSA) decision letter is associated with the record.  A request to SSA for a complete set of records pertaining to the Veteran, including any decisions and all medical evidence considered in making the decision, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including the decision awarding him such benefits and all medical evidence considered.  If such is provided by disc, the AOJ should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.  

2.  The AOJ should arrange for the Veteran to be scheduled for a TBI protocol examination by a neurologist to determine whether he has residuals of a TBI related to the documented April 1975 head trauma in service and, if so, to identify such residuals.  The Veteran's entire record must be reviewed by the examiner (to include STRs and postservice VA treatment records, July 2010 VA TBI examination that found no evidence of TBI; and the opinions of Drs. I.K. and H.G. that relate the Veteran's psychiatric disability to the inservice head trauma).  Any tests or studies indicated should be completed.  The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be described in detail.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have, or at any time during the pendency of this claim has he had, any residual symptoms, pathology, or impairment from TBI residuals (to include any psychiatric disability, including depressive disorder with confusion and altered temperament and anxiety disorder, headaches and memory loss)?  If so, please identify all such residuals found.  If the response is no, please (i) explain the reasons for this conclusion and (ii) reconcile this conclusion with the opinions of Drs. I.K. and H.G. that relate the Veteran's psychiatric disability to the inservice head trauma. The examiner must explain the rationale for this opinion, citing to supporting factual data

(b) If the Veteran is determined to not have any residuals of a TBI, (i) does the Veteran exhibit any of the claimed symptoms noted above? (to include any psychiatric disability, including depressive disorder with confusion and altered temperament and anxiety disorder, headaches, and memory loss). If so, (ii) the examiner must explain why, in this Veteran's case, such symptoms are not TBI residuals, including identifying the more likely etiology for each such symptom. The examiner must explain the rationale for this opinion, citing to supporting factual data. 

(c) Setting aside the question of TBI residuals, does the Veteran have any symptoms of an acquired psychiatric disability (including depressive disorder with confusion and altered temperament and anxiety disorder, headaches, and memory loss or any other psychiatric symptom) that are at least as likely as not (a 50% or better probability) related to the Veteran's active military service? The examiner must explain the rationale for this opinion, citing to supporting factual data. 

3.  The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


